Citation Nr: 1129754	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Propriety of the reduction of the rating for bilateral hearing loss from 60 percent to 0 percent effective April 1, 2010.

2. Entitlement to service connection for a bilateral knee disorder

3. Entitlement to service connection for a disorder manifested by sleep problems, including as secondary to service-connected hearing loss and/or tinnitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1942 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The  issue of entitlement to a higher rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran submitted two reports from private audiologists dated in June 2007 and October 2009 that include puretone testing.  The June 2007 report also reported speech threshold findings.  The Board is precluded from providing its own interpretation of an audiogram which is presented in graph rather than numerical form.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Furthermore, recent case-law provides that the Board must seek clarification in the instances when missing information related to private treatment records is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Therefore, with the Veteran's assistance, the private clinicians should be contacted in order to clarify the audiology findings and indicate whether the Maryland CNC speech determination test was used in 2007.

A January 16, 2009 VA audiology consult record noted that the Veteran's "hearing thresholds and SRT's" were rechecked and noted "see Audiogram Display for hearing test results."  These hearing test results do not seem to be a part of the record on appeal; they are constructively of record, and must be secured if available.  

Moreover, the June 2010 SOC did not make any reference to the criteria in 38 C.F.R. § 3.344 (those provisions must be considered and outlined and addressed in a SSOC.

Finally, the March 2009 rating decision that proposed the reduction for the bilateral hearing loss disability also adjudicated (and denied) claims of service connection for bilateral knee and sleep disorders as well as TDIU.  In April 2009, the Veteran submitted a written statement stating, "I wish to appeal your rating decision regarding my entitlement to service-connected loss of hearing ect. [sic]  I have conferred with the Mayo Clinic whom has [sic] indicated that Tinnitus and Sleep Disorder is linked and interconnected.  Also have requested an appointment with a sleep specialist for evaluation."  

In a May 8, 2009, letter the RO advised the Veteran "[w]e cannot accept your recent correspondence dated April [] 2009, as a Notice of Disagreement."  While this statement is correct regarding the reduction proposal in the March 2009 rating decision (as it was not yet an actual reduction decision), it is incorrect that the April 2009 statement from the Veteran could not serve as a notice of disagreement with respect to the other three issues which were denied in the March 2009 rating decision.  

Reading the April 2009 correspondence in the light most favorable to the Veteran, it appears that he wanted to appeal all the issues in the March 2009 rating decision.  He clearly provided argument in that correspondence with respect to the sleep disorder claim, and the fact that he stated that he wished to appeal the hearing loss claim "ect", presumably a typo for "etc.," evinces the intent to appeal every issue addressed in the March 2009 rating decision.  According to Webster's Dictionary, "etc." is an abbreviation for et cetera which derives from the Latin meaning "and the rest" or "and other unspecified things in the same class:  and so forth."  Webster's II New Riverside University Dictionary, (1994), pp. 444-45.

The filing of a timely notice of disagreement initiates the appeal process.  As a statement of the case (SOC) has not been issued with respect to the bilateral knee disorder, sleep disorder, or TDIU claims, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain the hearing test results from the January 16, 2009 audiology consult at the Frank M. Tejeda VA Outpatient Clinic.

2. After obtaining any necessary authorization from the Veteran, contact Newport Audiology Center, 9901 IN-10W Ste. 800, San Antonio, TX 78230 and request that they identify which speech discrimination test was utilized during the June 2007 examination, and convert the puretone threshold findings to numerical form.  

3. After obtaining any necessary authorization from the Veteran, contact Alamo ENT Associates' Audio-Vestibular Laboratory, 19026 Stone Oak Parkway, Suite 110 San Antonio, TX, 78258 and request that they convert the puretone threshold findings on the October 2009 hearing examination to numerical form.  

4. Notify the Veteran that the June 2007 and October 2009 private hearing evaluations are inadequate for rating purposes and that VA is contacting the providers for additional information.  If, after allowing an adequate time for response, no response is received from either one or both of the private providers, notify the Veteran that VA may continue to adjudicate the claim, after weighing the accumulated evidence of record.

5. After the aforementioned evidence is completed, obtain a medical opinion by an audiologist or otologist to reconcile the discrepancies in audiometric testing obtained by private and VA audiologists.  The medical provider should explain the September 2010 VA examiner's conclusion that "[t]he non-organic component, in large measure, explains the variation in hearing test results" and should further explain whether s/he agrees with this conclusion.  A complete rationale for all opinions expressed must be provided.

6. Thereafter, readjudicate the Veteran's appeal for restoration of the 60 percent rating for bilateral hearing loss, with consideration of any additional information obtained as a result of this remand.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The SSOC must outline and address 38 C.F.R. § 3.344(c). 

7. Issue a SOC in the matters of service connection for a bilateral knee disorder and a sleep disorder and entitlement to TDIU.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal as to each by submitting a substantive appeal.  If there is such a timely substantive appeal with respect to any of these matters after the issuance of the SOC, such matter(s) should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

